WOLF, J.
Appellant raises three issues on appeal, none of which have any merit, and only one of which requires brief discussion. Appellant’s retrial for first degree murder and resulting conviction for third degree murder following his earlier conviction as charged for second degree murder which was reversed on grounds other than sufficiency of the evidence, was not barred by principles of double jeopardy. See State v. Lynch, 134 N.M. 139, 74 P.3d 73, 75-77 (2003). Affirmed.
HAWKES and THOMAS, JJ., concur.